         Case 4:20-cv-03030-SBA Document 27 Filed 10/09/20 Page 1 of 1



 1

 2                               UNITED STATES DISTRICT COURT
 3                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                        OAKLAND DIVISION
 5

 6 TY RUNYAN,                                            Case No: C 20-3030 SBA
 7                 Plaintiff,                            ORDER OF CONDITIONAL
                                                         DISMISSAL
 8          vs.
 9 LENDING CLUB CORPORATION, et al.,

10                 Defendants.
11

12          On September 30, 2020, the Court issued an Order to Show Cause (“OSC”), which
13   directed the parties to show cause why the action should not be dismissed and/or sanctions
14   imposed based on their failure to appear at the Case Management Conference scheduled that
15   afternoon. Dkt. 25. The Court set a deadline of October 7, 2020, for the parties to submit their
16   responses. Id. The Court has received no response to the OSC. However, on October 1, 2020,
17   the parties submitted a notice informing the Court that they have settled their dispute. Dkt. 26.
18   The Court having been notified of the settlement of this action, and it appearing that no issue
19   remains for the Court’s determination,
20          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
21   DISMISSED with prejudice. In the event that the settlement is not realized, any party may
22   move to reopen the case and a case management conference will be reset, provided such
23   motion is filed within thirty days of the date this order is filed.
24          IT IS SO ORDERED.
25   Dated: 10-09-20                                     ______________________________
                                                         SAUNDRA BROWN ARMSTRONG
26
                                                         Senior United States District Judge
27

28
